The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, 17 and 21-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17 and 21-37 are rejected under 35 U.S.C. 103 as being unpatentable over GILPIN US 20180295126 in view of Studnicka US 20170330145.


GILPIN discloses a remote server located remote from a universal access control device comprising:
one or more processors (0019: Server 122; 0028); and
a memory including instructions that, when executed with the one or more processors, cause the remote server to, at least (0019: server 122; 0028):
receive, from a user device, a request for an access token that enables access to a resource, the access controlled at least in part by the universal access control device (0018: computing environment 100 implements dynamic computing resource access authorization to authorize users to access computing resources);
determine a level of access to be granted to the user device (0022: a user can obtain a digital credential (e.g., a token), include that digital credential in accessing computing resources, and permit verification of the user's permissions and/or access rights prior to granting user access to the protected computing resources);
generate the access token corresponding to the level of access (0005-0006: authentication system transmitting a token to a user in response to receiving a token request from that user. The authentication system receives a user confirmation request from a computing resource that has received an access request from the user, where the user's access request may include the token (e.g., in an HTTP header); transmit a token to a user in response to that user's request for a token; 0023);
transmit the access token to the user device (0023 : Initially user 110 is authenticated (operation 205) and either immediately or at a later time receives a digital credential such as a token transmitted to user 110 by access authority 120 (operation 210));
receive an authentication request from the universal access control device, the authentication request comprising the access token (0020: authentication service in access authority 120 can verify a received token to obtain the user's identity and check whether the user identity linked to the token has the necessary privilege on the gatekeeper resource (i.e., does the token identify a user that possesses (is linked to) the necessary permission(s) to access and perform the requested operation on the subject computing resource);
authenticate the received access token by at least comparing the received access token to the generated access token (0022: permit verification of the user's permissions and/or access rights prior to granting user access to the protected computing resources; 0027: The access authority can then determine (310) whether the submitted token matches the identity of the user and, further, whether the token represents permissions that allow the user access request to proceed to the requested computing resource); and
upon authenticating the received access token, transmit an access instruction to the universal access control device to grant the access corresponding to the level of access (0020: Access authority 120 can then respond (step (E)) to the request from access layer; When a user's request is cleared by access authority 120, the request is passed by access layer 135 to computing resource 130 for processing and/or other action).

GILPIN does not explicitly disclose the access control is a physical access controlled that enables physical access to a physical area or a physical resource. Studnicka, in analogous art however, discloses the access control is a physical access controlled that enables physical access to a physical area or a physical resource (¶0012: generate an access token for the delivery location. The access token can encode an expiration time, an access time range, a specific location of access at the location, or other use restrictions. The service provider can transfer the access token to a party (e.g., a drone or a delivery person) delivering the product. The delivering party can then use the access token to access a secure area within the home, for example, a 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations disclosed by GILPIN to include the access control is a physical access controlled that enables physical access to a physical area or a physical resource. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to provide a technical advantages in providing efficiency, security and seamless transactions to a physical access and user experience as suggested by Studnicka (0013-0014).

As per claim 9
Claim 9 is directed to a computer-implemented method, having substantially similar claimed features as recited in corresponding system claim 1 and therefore claim 9 is rejected with the same rationale given above to reject claim 1.

As per claim 17:
Claim 17 is directed to a non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a computer system, configure the computer system to perform operations having substantially claimed features as recited in 

As per claim 21:
Studnicka discloses, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to, at least: receive a request for a network page from the user device; and serve the network page to the user device, wherein the request for the access token is received via the network page (0058: the delivery service system may transmit, e.g., through the Internet; 0074-0075: online transaction or payment or online tracking).

As per claims 22, 28 and 33:
Studnicka discloses wherein determining the level of access comprises: identifying one or more access control points associated with the user device having access authorization; and determining that the physical area or the physical resource is one of the one or more access control points (0034:  A home appliance may be associated with an access restriction; locations for access may include a window, a gate, a lock for a room within the delivery location (e.g., a bedroom within a house or an office within a floor), and the like; 0061: the access token may enable the delivery party to enter a predefined secured subarea (e.g., a portion of an area) within the user-specified location; 0061: a user can limit a delivery person's access to the user's backyard area and deny access to the user's locked garage).


Studnicka discloses wherein the authentication request is submitted by the universal access control device in response to the universal access control device detecting the user device entering a proximity of the universal access control device (0058: delivery service system may transmit the access token to a delivery drone or a delivery person's mobile device based on determining that the delivery drone or the delivery person's mobile device is within a predefined proximity to a user-specified location).

As per claims 24, 30 and 35:
Studnicka discloses wherein the universal access control device detects the user device at least in part through a Bluetooth pairing (0036: a delivery device may be a smartphone equipped with a wireless communication module (e.g., an NFC module, a Bluetooth module, and a Wi-Fi module), through which a delivery person can turn on or off a user's home security system, lock or unlock an electronic lock, or modify temperate settings on a user's central air conditioning system). 

As per claims 25, 31 and 36:
Studnicka discloses wherein the access token is valid between a start time and an end time (0012: The access token can encode an expiration time, an access time range, a specific location of access at the location, or other use restrictions; 0027: a delivery party to enter any locked area of the user's house from 11 pm to 6 am on any weekday).


Studnicka discloses wherein authenticating the access token comprises: ascertaining a time of receiving the authentication request; and determining that the time is within the start time and the end time (0012: The access token can encode an expiration time, an access time range, a specific location of access at the location, or other use restrictions; 0027: a delivery party to enter any locked area of the user's house from 11 pm to 6 am on any weekday; 0064:  the access token does not enable entry to the predefined secured subarea during a time frame within the user availability).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior arts.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784.  The examiner can normally be reached on 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TECHANE GERGISO/Primary Examiner, Art Unit 2494